                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN

ISRAEL COLÓN,

                       Plaintiff,

       v.                                                      Case No. 18-C-794

TERRY KISER, et al.,

                       Defendants.


                                    ORDER DISMISSING CASE


       On May 23, 2018, Plaintiff Israel Colón, an inmate at Fox Lake Correctional Institution who

is proceeding pro se, filed this civil action under 42 U.S.C. § 1983, alleging that his constitutional

rights were violated. At screening, Colón was allowed to proceed on Eighth Amendment claims

against Terry Kiser, Jan Britt, Sherri Pulda, Robert Frank, and Beatrice Superville relating to

treatment they provided for eczema on Colón’s left pinky finger. On May 31, 2019, defendants

Kiser, Britt, Pulda, and Frank filed a motion for summary judgment. The motion included copies

of Civil L.R. 56, which requires a party opposing a motion for summary judgment to file response

materials within thirty days of service of the motion, and Civil L.R. 7, which informs parties that

failing to file a memorandum in opposition to a motion is sufficient cause for the court to grant the

motion. Dkt. No. 35-1. Colón did not respond to the motion.

       On July 9, 2019, Magistrate Judge William E. Duffin filed a Report and Recommendation

recommending that the motion be granted based on Colón’s lack of response and his failure to

diligently pursue his case. Colón was informed that he could file written objections to the

recommendation within 14 days of service of the recommendation. To date, Colón has not filed
objections. Given Colón’s failure to respond to the motion for summary judgment or to object to

the Report and Recommendation, the court will adopt the Report and Recommendation and grant

Britt, Frank, Kiser, and Pulda’s motion for summary judgment.

       Superville, the only remaining defendant, has yet to be served. The United States Marshals

Service has twice attempted to serve Superville, once in New York and once in Nebraska, but

neither attempt was successful. See Dkt. Nos. 21, 38. The next step would be to direct a third

service attempt. That step need not be taken, however, because a reexamination of the allegations

in Colón’s complaint reveals that he fails to state a claim against Superville.

       Colón alleges that he saw Superville on May 8, 2018, and asked that she conduct a “patch

test.” Am. Compl., Dkt. No. 10, at 4. Superville conducted the test and diagnosed Colón with

dyshidrotic eczema, for which she prescribed betamethasone 1% valerate 15 grams, a corticosteroid

used to treat the itching, redness, dryness, inflammation, and other discomfort caused by various

skin   conditions,   including    eczema.      Id.;   Betamethasone      Topical,   MEDLINEPLUS,

https://medlineplus.gov/druginfo/meds/a682799.html (last revised Feb. 15, 2018). Colón again saw

Superville on May 18, 2018. Colón noted that his finger had improved but that he still experienced

cracking of the skin, painful irritation under his nail, and aching. Am. Compl., Dkt. No. 10, at 4.

Superville prescribed a trial of clobetasol ointment and told Colón to bandage his finger at night.

Id. Colón then filed a complaint in this court, dated May 20, 2018, which he later amended on

September 26, 2018. Dkt. Nos. 1, 10.

       While it is true that a prisoner’s receipt of some treatment does not foreclose a deliberate

indifference claim “if the treatment received was ‘so blatantly inappropriate as to evidence

intentional mistreatment likely to seriously aggravate his condition,’” Arnett v. Webster, 658 F.3d


                                                 2
742, 751 (7th Cir. 2011) (quoting Greeno v. Daley, 414 F.3d 645, 654 (7th Cir. 2005)), there are no

allegations in the amended complaint, nor can it be reasonably inferred, that Superville’s treatment

was blatantly inadequate or that she intentionally mistreated Colón. Just the opposite: Colón alleges

that Superville performed the patch test he requested, prescribed a medication that improved his

condition, and then, ten days later, prescribed another medication to address the remaining

symptoms. In the absence of allegations of Superville’s intentional, subjective indifference to

Colón’s condition, Colón does not state an Eighth Amendment claim against Superville. See Little

v. Moon, 769 F. App’x 388, 389 (7th Cir. 2019) (“The absence of a culpable state of mind regarding

the inflicted injury is fatal to the complaint.” (citing Duckworth v. Ahmad, 532 F.3d 675, 680 (7th

Cir. 2008))); see also Farmer v. Brennan, 511 U.S. 825, 834 (1994) (recognizing that an Eighth

Amendment violation requires a “sufficiently culpable state of mind” (citations omitted)); Estelle

v. Gamble, 429 U.S. 97, 105 (1976) (noting that although “deliberate indifference to a prisoner’s

serious illness or injury states a cause of action under s. 1983,” that conclusion “does not mean,

however, that every claim by a prisoner that he has not received adequate medical treatment states

a violation of the Eighth Amendment”).

       IT IS THEREFORE ORDERED that the court ADOPTS the Report and

Recommendation (Dkt. No. 37), GRANTS Britt, Frank, Kiser, and Pulda’s motion for summary

judgment (Dkt. No. 24), and DISMISSES all claims against Beatrice Superville for failure to state

a claim. The Clerk is instructed to enter judgment accordingly.

       Dated this 1st day of August, 2019.

                                                       s/ William C. Griesbach
                                                      William C. Griesbach, Chief Judge
                                                      United States District Court


                                                 3
